 Case 2:13-cr-00290-KSH Document 459 Filed 11/02/20 Page 1 of 1 PageID: 13531

 DNJ-Cr-021 (09/2017)




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY



   UNITED STATES OF AMERICA
                                             Criminal No. 13-290 (KSH)
                        v.
                                             SENTENCING SUBMISSION NOTICE
  CAROLYN JACKSON and                        OF THE UNITED STATES
  JOHN E. JACKSON




         Please be advised that, on November 2, 2020, the United States submitted

sentencing materials to the Court in this case concerning defendants Carolyn Jackson

and John E. Jackson.




Date: November 2, 2020                       CRAIG CARPENITO
                                             United States Attorney

                                       By:   s/ Naazneen Khan
                                             JOHN F. ROMANO
                                             NAAZNEEN KHAN
                                             Assistant U.S. Attorneys
